DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-14, 29, and 32-33 are pending.
	Claims 15-28, 30-31, and 34 was cancelled during the Preliminary Amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-14, 29, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii [US 20150180661] in view of Mori [US 20130246813].
Claim 1:	Fujii teaches an apparatus, comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus at least to perform: 
receiving, from a data provider, a first ciphertext; [Fujii: 0057, 0089]
performing a mathematical manipulation of the first ciphertext, the mathematical manipulation modifying plaintext of the first ciphertext [Fujii: 0024; mathematical manipulation can be given the broadest reasonable interpretation (BRI) can be any mathematical related modification, which may include an algorithm, encryption/decryption, or cryptography that involves math. More examples of modifying plaintext to ciphertext on 0057, 0072, 0075, 0091] without decrypting the first ciphertext [Fujii: 0075; Fujii includes multiple examples of modifying the plaintext of the first ciphertext without decrypting the ciphertext. See also 0078, 0104, 0857-0859, 0903], **wherein a mathematical operation type of the mathematical manipulation performed on the first ciphertext is identified by a computation identifier; [**As rejected under a secondary reference, discussion below]
obtaining a second ciphertext from the first ciphertext by performing a cryptographic re-encryption operation; and [Fujii: 0059; The re-encrypted text is ciphertext obtained by re-encrypting ciphertext, which can be given the BRi to claimed “second ciphertext”. Other examples on 0069, 0900]
providing the second ciphertext to a first computation party. [Fujii: 0059; re-encrypted text as the second ciphertext. See also, 0860-0861, 0901]
Fujii teaches performing a mathematical manipulation of the first ciphertext, the mathematical manipulation modifying plaintext of the first ciphertext [Fujii: 0024, 0057, 
According to Mori, et al., there is prior art that discloses enabling arbitrary logical operations on encrypted data by using Fully Homomorphic Encryption, and without decrypting a cipher [Mori: 0007]. Mori includes the cryptographic protocol information storage unit 13 (see FIG. 5) with a list of encryption algorithm identifiers corresponding to inputted privacy level (high, medium, low), and selects one thereof. In a case of selecting one from among the list of encryption algorithm identifiers corresponding to the same privacy level, a selection known to have good processing efficiency is made. As such, Mori suggests “mathematical operation type of the mathematical manipulation”. Additionally, Mori discloses cryptographic protocol process execution unit 122 computes sum total of ciphertext for the plaintext, rather than decrypting the obtained ciphertext data. In additive homomorphic encryption such as Paillier encryption, for example, with regard to ciphertext E(m1) of plain text m1 and ciphertext E(m2) of plain text m2, for ciphertext E(m1+m2) of m1+m2, the following holds: E(m1)+E(m2)=E(m1+m2). Accordingly, the sum total of ciphertext E(Emi) is computed as .SIGMA.E(mi). [Mori: 0335]. Mori noted that RSA encryption and Elgamal encryption are multiplicative homomorphic. Therefore, an encryption algorithm corresponding to a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mori with Fujii to teach “a mathematical operation type of the mathematical manipulation performed on the first ciphertext is identified by a computation identifier”, for the reason to efficiently identify the encryption computed in the manipulation of the data. 
Claim 2:  Fujii: 0857-0858 in view of Mori: 0035-0036 (computation identifier) with the same motivation as in claim 1; discussing the apparatus according to claim 1, wherein the apparatus is configured to obtain the computation identifier from the first computation party.
Claim 3:  Fujii: 0068; discussing the apparatus according to claim 1, wherein the apparatus is further configured to participate in negotiating a shared secret with the first computation party.
Claim 4:  Fujii: 0059 in view of Mori: 0035-0036 (computation identifier) with the same motivation as in claim 1; discussing the apparatus according to claim 3, wherein the 
Claim 5:  Fujii: 0075; discussing the apparatus according to claim 1, wherein the second ciphertext is not decryptable solely by a secret key of the first computation party.
Claim 6:  Fujii: 0068; discussing the apparatus according to claim 1, wherein the apparatus is further configured to obtain a key pair comprising a public key of the apparatus and a secret key of the apparatus.
Claim 7:  Fujii: 0922 in view of Mori: 0035-0036 (computation identifier) with the same motivation as in claim 1; discussing the apparatus according to claim 1, wherein the computation identifier identifies at least one of the following processes: addition, subtraction, multiplication, sign acquisition, comparison, equivalence test and variance.
Claim 8:  Fujii: 0055-0057 in view of Mori: 0035-0036 (computation identifier) with the same motivation as in claim 1; discussing the apparatus according to claim 1, wherein the apparatus is further configured to obtain a third ciphertext from the first ciphertext, to provide the third ciphertext to a second computation party, and to obtain a fourth ciphertext from responses received in the apparatus from the first computation party and the second computation party, and to obtain an encrypted result of a computation process identified by the computation identifier.
Claim 9:	Fujii teaches an apparatus, comprising: at least one processor, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus at least to perform: 
determining, based on a message from a data requester [Fujii: 0059], **a computation identifier that identifies a mathematical operation type of a mathematical operation to be performed on a first cipher text; [**As rejected under a secondary reference, discussion below]
transmitting a request to a data service provider [Fujii: 0064], the request comprising **the computation identifier; [**As rejected under a secondary reference, discussion below]
receiving, from the data service provider, a first ciphertext; [Fujii: 0059; In response to the request received from the user A, the server Sv re-encrypts the ciphertext E using the re-encryption key rk.sub.Gr.fwdarw. The re-encrypted text is ciphertext obtained by re-encrypting ciphertext]
obtaining a second ciphertext from the first ciphertext by performing a cryptographic re-encryption operation; and [Fujii: 0059; The re-encrypted text is ciphertext obtained by re-encrypting ciphertext, which can be given the BRi to claimed “second ciphertext”. Other examples on 0069, 0900]
providing the second ciphertext to the data requester as a response to the message. [Fujii: 0059; re-encrypted text as the second ciphertext is in response to the request of re-encryption of the ciphertext E. See also, 0860-0861, 0901]
Fujii teaches performing a mathematical manipulation of the first ciphertext, the mathematical manipulation modifying plaintext of the first ciphertext [Fujii: 0024, 0057, 0072, 0075, 0091] without decrypting the first ciphertext [Fujii: 0075, 0078, 0104, 0857-0859, 0903]. The claimed mathematical manipulation per the BRI, can be any mathematical related modification, which may include an algorithm, encryption/decryption, or cryptography that involves math per se. However, Fujii did not 
According to Mori, et al., there is prior art that discloses enabling arbitrary logical operations on encrypted data by using Fully Homomorphic Encryption, and without decrypting a cipher [Mori: 0007]. Mori includes the cryptographic protocol information storage unit 13 (see FIG. 5) with a list of encryption algorithm identifiers corresponding to inputted privacy level (high, medium, low), and selects one thereof. In a case of selecting one from among the list of encryption algorithm identifiers corresponding to the same privacy level, a selection known to have good processing efficiency is made. As such, Mori suggests “mathematical operation type of a mathematical operation”. Additionally, Mori discloses cryptographic protocol process execution unit 122 computes sum total of ciphertext for the plaintext, rather than decrypting the obtained ciphertext data. In additive homomorphic encryption such as Paillier encryption, for example, with regard to ciphertext E(m1) of plain text m1 and ciphertext E(m2) of plain text m2, for ciphertext E(m1+m2) of m1+m2, the following holds: E(m1)+E(m2)=E(m1+m2). Accordingly, the sum total of ciphertext E(Emi) is computed as .SIGMA.E(mi). [Mori: 0335]. Mori noted that RSA encryption and Elgamal encryption are multiplicative homomorphic. Therefore, an encryption algorithm corresponding to a computation operation (processing content identifier) is configured. For example, the homomorphic encryption algorithm HE1 (in this case, HE1 is Paillier encryption or the like) is configured for a processing content operator of "average" [Mori: 0336]. Accordingly, Mori obviously suggests the particular encryption algorithm (e.g. homomorphic or HE1 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mori with Fujii to teach “a computation identifier that identifies a mathematical operation type of a mathematical operation to be performed on a first cipher text”, for the reason to efficiently identify the encryption computed in the manipulation of the data.
Claim 10:  Fujii: 00; discussing the apparatus according to claim 9, wherein the apparatus is further configured to check an access policy before providing the request to the data service provider.
Claim 11:  Fujii: 0068; discussing the apparatus according to claim 9, wherein the apparatus is further configured to participate in negotiating a shared secret with the data service provider.
Claim 12:  Fujii: 0068; discussing the apparatus according to claim 11, wherein the negotiating comprises a Diffie-Hellman negotiation.
Claim 13:  Fujii: 0059 in view of Mori: 0035-0036 (computation identifier) with the same motivation as in claim 1; discussing the apparatus according to claim 9, wherein the apparatus is configured to perform the cryptographic re-encryption operation in dependence of the computation identifier.
Claim 14:  Fujii: 0922; discussing the apparatus according to claim 9, wherein the mathematical operation type comprises one of the following computation processes: 
Claims 15-28: (canceled)
Claim 29:  Fujii: 0055; discussing the system comprising an apparatus according to claim 1, an apparatus according to claim 9, a data requester and a data provider.
Claims 30-31:  (canceled)
Claim 32:	Fujii teaches a computer program embodied on a non-transitory computer readable medium having stored thereon a set of computer readable instructions that, when executed by at least one processor, cause an apparatus to at least: 
receive, from a data provider, a first ciphertext; [Fujii: 0057, 0089]
perform a mathematical manipulation of the first ciphertext [Fujii: 0024; mathematical manipulation can be given the broadest reasonable interpretation (BRI), can be any mathematical related modification, which may include an algorithm, encryption/decryption, or cryptography that involves math. More examples of modifying plaintext to ciphertext on 0057, 0072, 0075, 0091], the mathematical manipulation modifying plaintext of the first ciphertext without decrypting the first ciphertext [Fujii: 0075; Fujii includes multiple examples of modifying the plaintext of the first ciphertext without decrypting the ciphertext. See also 0078, 0104, 0857-0859, 0903], **wherein a mathematical operation type of the mathematical manipulation performed on the first ciphertext is identified by a computation identifier; [**As rejected under a secondary reference, discussion below]
obtain a second ciphertext from the first ciphertext by performing a cryptographic re-encryption operation; and [Fujii: 0059; The re-encrypted text is ciphertext obtained by re-encrypting ciphertext, which can be given the BRi to claimed “second ciphertext”. Other examples on 0069, 0900] 
provide the second ciphertext to a first computation party. [Fujii: 0059; re-encrypted text as the second ciphertext. See also, 0860-0861, 0901]
Fujii teaches performing a mathematical manipulation of the first ciphertext, the mathematical manipulation modifying plaintext of the first ciphertext [Fujii: 0024, 0057, 0072, 0075, 0091] without decrypting the first ciphertext [Fujii: 0075, 0078, 0104, 0857-0859, 0903]. The claimed mathematical manipulation per the BRI, can be any mathematical related modification, which may include an algorithm, encryption/decryption, or cryptography that involves math per se. However, Fujii did not clearly include a computation identifier of a mathematical operation type; “wherein a mathematical operation type of the mathematical manipulation performed on the first ciphertext is identified by a computation identifier”.
According to Mori, et al., there is prior art that discloses enabling arbitrary logical operations on encrypted data by using Fully Homomorphic Encryption, and without decrypting a cipher [Mori: 0007]. Mori includes the cryptographic protocol information storage unit 13 (see FIG. 5) with a list of encryption algorithm identifiers corresponding to inputted privacy level (high, medium, low), and selects one thereof. In a case of selecting one from among the list of encryption algorithm identifiers corresponding to the same privacy level, a selection known to have good processing efficiency is made. As such, Mori suggests “mathematical operation type of the mathematical manipulation”. Additionally, Mori discloses cryptographic protocol process execution unit 122 computes sum total of ciphertext for the plaintext, rather than decrypting the obtained ciphertext data. In additive homomorphic encryption such as Paillier 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mori with Fujii to teach “a mathematical operation type of the mathematical manipulation performed on the first ciphertext is identified by a computation identifier”, for the reason to efficiently identify the encryption computed in the manipulation of the data.
Claim 33:	Fujii teaches a computer program embodied on a non-transitory computer readable medium having stored thereon a set of computer readable instructions that, when executed by at least one processor, cause an apparatus to at least: 
obtain a key pair comprising a public key of an apparatus and a secret key of the apparatus; [Fujii: 0068]
determine, based on a message from a data requester [Fujii: 0059], **a computation identifier that identifies a mathematical operation type of a mathematical operation to be performed on a first cipher text; [**As rejected under a secondary reference, discussion below]
transmit a request to a data service provider[Fujii: 0064], the request comprising **the computation identifier [**As rejected under a secondary reference, discussion below] and a public key of the data requester; [Fujii: 0064]
receive, from the data service provider, a first ciphertext; [Fujii: 0059; In response to the request received from the user A, the server Sv re-encrypts the ciphertext E using the re-encryption key rk.sub.Gr.fwdarw. The re-encrypted text is ciphertext obtained by re-encrypting ciphertext]
obtain a second ciphertext from the first ciphertext by performing a cryptographic re-encryption operation; and  [Fujii: 0059; The re-encrypted text is ciphertext obtained by re-encrypting ciphertext, which can be given the BRI to claimed “second ciphertext”. Other examples on 0069, 0900]
provide the second ciphertext to the data requester as a response to the message. [Fujii: 0059; re-encrypted text as the second ciphertext is in response to the request of re-encryption of the ciphertext E. See also, 0860-0861, 0901]
Fujii teaches performing a mathematical manipulation of the first ciphertext, the mathematical manipulation modifying plaintext of the first ciphertext [Fujii: 0024, 0057, 0072, 0075, 0091] without decrypting the first ciphertext [Fujii: 0075, 0078, 0104, 0857-0859, 0903]. The claimed mathematical manipulation per the BRI, can be any 
According to Mori, et al., there is prior art that discloses enabling arbitrary logical operations on encrypted data by using Fully Homomorphic Encryption, and without decrypting a cipher [Mori: 0007]. Mori includes the cryptographic protocol information storage unit 13 (see FIG. 5) with a list of encryption algorithm identifiers corresponding to inputted privacy level (high, medium, low), and selects one thereof. In a case of selecting one from among the list of encryption algorithm identifiers corresponding to the same privacy level, a selection known to have good processing efficiency is made. As such, Mori suggests “mathematical operation type of a mathematical operation”. Additionally, Mori discloses cryptographic protocol process execution unit 122 computes sum total of ciphertext for the plaintext, rather than decrypting the obtained ciphertext data. In additive homomorphic encryption such as Paillier encryption, for example, with regard to ciphertext E(m1) of plain text m1 and ciphertext E(m2) of plain text m2, for ciphertext E(m1+m2) of m1+m2, the following holds: E(m1)+E(m2)=E(m1+m2). Accordingly, the sum total of ciphertext E(Emi) is computed as .SIGMA.E(mi). [Mori: 0335]. Mori noted that RSA encryption and Elgamal encryption are multiplicative homomorphic. Therefore, an encryption algorithm corresponding to a computation operation (processing content identifier) is configured. For example, the homomorphic encryption algorithm HE1 (in this case, HE1 is Paillier encryption or the like) is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mori with Fujii to teach “a computation identifier that identifies a mathematical operation type of a mathematical operation to be performed on a first cipher text”, for the reason to efficiently identify the encryption computed in the manipulation of the data.
Claim 34:  (canceled)

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-14, 29, and 32-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435